MEMORANDUM **
Eric Charles Rodney K’napp appeals pro se from the district court’s judgment dismissing his action with prejudice for failing to comply with Fed.R.Civ.P. 8(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
Dismissal was proper because K’napp’s second amended complaint failed to comply with the district court’s previous order *162requiring compliance with Rule 8. See id. at 1178-79.
Further, the district court did not abuse its discretion by dismissing K’napp’s second amended complaint with prejudice, after granting leave to amend and determining that further amendment would be futile. See id. (dismissing complaint with prejudice for noncompliance with Rule 8 after first exploring less drastic alternatives).
K’napp’s August 22, 2008 motion for necessary injunctive relief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.